{¶ 7} I concur with the judgment and analysis of the majority, but write separately to address the basis of the indefinite sentence that results in appellant's claim that he received what amounts to a life sentence without parole where the sentence is not authorized by statute.
 {¶ 8} In what can be described as a unique and creative appeal, Vlahopoulos argues the trial court erred by imposing three consecutive modifiable life sentences and that the sentence created a defacto life sentence without the possibility of parole not authorized by law. Further, Vlahopoulos claims that, due *Page 453 
to his age, the sentence imposes an unnecessary burden on state or local governmental resources contrary to R.C. 2929.13(A). The origin of these claims are Vlahopoulos' successful appeal finding that the trial court failed to comply with the mandatory sentencing obligations of R.C. 2971.03, addressed by this court in Statev. Vlahopoulos, Cuyahoga App. No. 80427, 2002-Ohio-3422.
 {¶ 9} In that appeal, this court affirmed the imposition of consecutive sentences and found that the overall sentence was not disproportionate to the seriousness of the crimes committed. The case was remanded because Vlahopoulos correctly raised the issue that the original sentence did not provide for an indefinite prison term consisting of a minimum fixed term and a maximum term of life imprisonment as required under R.C. 2971.03(A)(3).1 On remand, the trial court sentenced appellant to nine years to life on each of three rape counts, and seven years on each of two counts of corrupting another with drugs. The sentences were again ordered to be served consecutively for a total sentence of 41 years to life.
 {¶ 10} Vlahopoulos provides no case law in support of his arguments. It is clear that by setting a definite minimum term along with a maximum term of life imprisonment, the trial court followed the instructions given by this court and complied with the mandate of R.C.2971.03(A)(3). Thus, the trial court properly imposed an indefinite prison term.
 {¶ 11} I agree with the majority that this sentence does not amount, in a legal context, to a term of life without parole. While it is indeed probable that Vlahopoulos, due to his age, will not be released in his natural lifetime, the indefinite term imposed is statutorily mandated and does not legally eliminate, however remote, the possibility of parole. The legislature declined to carve out a specific exception for older offenders to the imposition of indefinite terms under R.C.2971.03(A)(3)and we likewise decline to do so here.
 {¶ 12} The overriding purposes of felony sentencing are clearly "* * * to protect the public from future crime by the offender and * * * to punish the offender * * *" R.C. 2929.11(A). Under the facts of this case, those purposes were met and the requirement of an indefinite term under R.C. 2971.03(A)(3) was properly imposed. A statutorily mandated sentence can never be an unnecessary burden on state or local government resources.
1 R.C. 2971.03 governs sentencing of sexually violent offenders. Subsection (A)(3) provides "* * * if the offense is an offense other than aggravated murder, murder, or an offense for which a term of life imprisonment may be imposed, [the court] shall impose an indefinite prison term consisting of a minimum term fixed by the court from among the range of terms available as a definite term for the offense, but not less than two years, and a maximum term of life imprisonment." *Page 454